The prosecution in this case was based on the act of 1918, which expressly provides that no conviction shall be had on the "unsupported testimony of the female." In Wright v. State, 184 Ga. 62, 67
(190 S.E. 663), it was said in effect that under this statute there should be some evidence, direct or circumstantial, in addition to the testimony of the female, tending to identify the accused as the offender. I do not think that the evidence in the instant case was sufficient to meet this requirement. Nevertheless, the jury were authorized to find that such deficiency was supplied by the defendant himself, by the statement which he voluntarily made upon the trial. After hearing the prosecutrix testify that she had intercourse with him in November, 1944, and that he knew he was the father of her child, and after being told by his attorney that he had the right to make to the court and jury just such statement in his own behalf as he saw fit, "so just go ahead and speak out and tell them whether or not you had anything to do with that girl or not," the defendant made to the court and jury the following statement: "Ray Howard, I have seen him with her." This is all he saw fit to state.
In Clonts v. State, 18 Ga. App. 707 (2) (90 S.E. 373), it was said: "Though the defendant need not have made any statement whatever, the insufficiency in any particular of his voluntary statement might nevertheless be considered by the jury; and, from his own account of the occurrence and his failure to assert anything to the contrary, the jury were authorized to infer" that he committed the unlawful act charged. So, in the instant case, the defendant, having elected to make a statement, and having totally failed, as shown above, to deny the charge that had just been made against him by the prosecutrix in her testimony, the jury were authorized to consider such omission as an indication of his guilt, and as sufficient corroboration of her testimony.